MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00698-CR

                             EBER MARTINEZ, Appellant

                                            V.
                          THE STATE OF TEXAS, Appellee

              Appeal from the 268th District Court of Fort Bend County.
                           (Tr. Ct. No. 12-DCR-060497).


TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 7th day of October 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 26, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.



             Judgment rendered October 7, 2014.
              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT